Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing (Letterhead of Berger, Apple & Associates, Ltd.) July 6, 2004 Securities and Exchange Commission Mail Stop 11-3 450 5th Street, Northwest Washington, D.C. 20549 Dear Sirs/Madams: We have read Item 4 of Cartoon Acquisition, Inc.'s Current Report on Form 8-K dated July 2, 2004, and have the following comments: 1. We agree with the statements made in (i) the first sentence of paragraph 1, (ii) paragraph 2 and (iii) paragraph 3. 2. We have no basis on which to agree or disagree with the statement made in the second sentence of paragraph 1. Yours truly, /s/ Berger, Apple & Associates Ltd. Berger, Apple & Associates Ltd.
